                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 AMY DANIELLE MCKIM,

                 Plaintiff,

 v.                                              Case No. 18-CIV-282-RAW-SPS

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

                 Defendant.



               ORDER REMANDING CASE FOR FURTHER PROCEEDINGS

       On February 26, 2019, the United States Magistrate Judge entered a Report and

Recommendation, recommending that the above-styled case be reversed and remanded for further

proceedings.    The Magistrate Judge found that correct legal standards were not applied by the

Administrative Law Judge and the decision of the Commissioner is therefore not supported by

substantial evidence. The time for objection has passed, and no objection has been filed.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

hereby REVERSED and this case is hereby REMANDED pursuant to the fourth sentence of 42

U.S.C. '405(g) for further administrative proceedings.

       IT IS SO ORDERED this 12th day of March, 2020.




                                            _______________________________________
                                            HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA
